Order entered August 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-00582-CV

                               TEXAS WEST END, INC, Appellant

                                               V.

                                  CITY OF DALLAS, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 06-04868-H

                                           ORDER
       Appellant TCI West End, Inc.’s motion for leave to file supplemental briefs on remand is

hereby GRANTED. Appellant’s supplemental brief is due to be filed on or before September 4,

2015. Appellee’s supplemental brief, if any, is due to be filed September 28, 2015. Appellant’s

supplemental reply brief, if any, is due to be filed October 12, 2015. Appellant’s and Appellee’s

supplemental briefs shall be no more than fifteen (15) pages in length. Appellant’s supplemental

reply brief shall be no more than ten (10) pages in length. No extensions will be granted absent

extraordinary circumstances.


                                                     /s/   DAVID EVANS
                                                           JUSTICE